DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 06/09/2021.

Status of Claims


Claims 2, 8, and 14 have been canceled. 
Claims 1, 7, and 13 have been amended. 
Claims 1, 3-7, 9-13, and 15-18 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 06/09/2021 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
         As per the 101 rejection, the Applicant argues that (1) the claims are not directed to an abstract idea, (2) the claims include additional elements that integrate the alleged abstract idea into a practical application under step 2A, prong 2, and (3) the claims recite “significantly more” than the abstract idea (pgs. 12-26).
The Examiner respectfully disagrees. The Examiner submits that the claims are directed to the abstract ideas of Certain Method of Organizing Human Activity and Mental Processes. The Examiner followed the October 2019 Patent Subject Matter Eligibility Guidance to determine eligibility of the claims. The Examiner identified the abstract elements of the claims and determined that the claims recite a judicial exception because the claims describe a process of matching requests of a first user with second users based on preferences and parameters (i.e. managing interaction between people) and involve the steps of comparing the plurality of parameters of the request with the set of preferences, determining that the number of the first plurality of second users who set of preferences match is below a threshold, comparing the plurality of parameters of the request with the expanded location, computing a score for the plurality of second users (i.e. mental processes), etc., which all can be performed by a human without a computer. For example, the limitations of “receiving a request that includes a location, a request type, and a set of one or more parameters” is abstract because “a request” is considered data and data is abstract. As per the October 2019 PEG, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.
The Examiner also identified the additional elements (i.e. non-abstract elements) recited in the claims which includes a server for automatically generating a response to a request, a non-transitory machine-readable medium that provides instructions…, a processor, an apparatus, and generating customized a web page and transmitting the customized web page.  The Examiner notes that the amended claims did not include any new additional elements to consider. Therefore, the Examiner maintained the position that the additional elements did not integrate the abstract idea into a practical application or provide significantly more because the additional elements are viewed as mere instructions to apply or implement the abstract idea of matching users on a computer and displaying results. These additional elements may improve the matching process (i.e. abstract idea) through the automation of a manual process, however, these additional elements do not improve the functioning of the computer itself and/or another technology. As per MPEP 2106.05(f), applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. The steps of the matching process are considered abstract and are not additional elements and thus do not provide a practical application or significantly more. Therefore, the 35 U.S.C. 101 rejection is maintained.

          As per the 103 rejection, the Applicant argues that the combination of Davar and Sahu does not teach or suggest the amended portion of claims 1, 7, and 13 (pgs. 26-28).


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 7, and 13 are objected to because the claims should include the following bolded modifications:
selecting/select a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users;  
automatically generating a response to the request for each of the selected second plurality of second users based on response configuration information for the second plurality of second users; and
 	Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention, “Matching A Request From A User To A Set Of Different Users For Responding To Their Request”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing interactions between people) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1, 3-7, 9-13, and 15-18 are directed to a statutory category, namely a method (claims 1 and 3-6), a non-transitory machine-readable storage medium (claims 7 and 9-12) and apparatus (claims 13 and 15-18).
Step 2A (1): Independent claims 1, 7 and 13 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing interactions between people) and Mental Processes, based on the following claim limitations: “receiving response configuration information from each of a first plurality of second users, wherein the received response configuration information includes for each of the first plurality of second users: information indicating a type of request in which that second user is willing to fulfill including a set of one or more preferences for the type of request, and information indicating a number of requests that second user can fulfill in a given period of time; receiving the request from the first user, wherein the request includes a plurality of parameters including: a location where the request is to be fulfilled, a request type, and a set of one or more other parameters of the request type; performing a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences received from the first plurality of second users to determine a number of the first plurality of second users whose set of preferences match; determining, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold, and responsive to this determination, expanding the location where the request is to be fulfilled; performing the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine an updated number of the first plurality of second users whose set of preferences match;  Atty. Docket No.: 8682P01423 Patent Applicationdetermining, as a result of the first stage of matching using the expanded location, that the updated number of the first plurality of second users whose set of preferences match meets the threshold; performing a second stage of matching that includes computing a score for each of the updated number of the first plurality of second users; determining a capacity to fulfill the request of each of the updated number of the first plurality of second users; selecting a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users; and generating a response to the request for each of the selected second plurality of second users based on response configuration information for the second plurality of second users; transmitting a result to the first user that includes information identifying the selected second plurality of second users and each generated response.” Dependent claims 3-6, 7-12, and 15-18 further define the parameters on how the second users are selected in the matching process and how the response is provided to the first user. These claims describe a process of matching requests of a first user with second users based on preferences and parameters. The matching process itself facilitates/manages the interaction between people (e.g. first and second users). The matching process also includes comparing the plurality of parameters of the request with the set of preferences, determining that the number of the first plurality of second users who set of preferences match is below a threshold, comparing the plurality of parameters of the request with the expanded location, computing a score for the plurality of second users, etc. which constitute mental processes.  This matching process can be performed by a human without a computer. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people and Mental Processes with includes observations, evaluations, judgments, and opinions. As per the October 2019 PEG, Certain Methods of Organizing Human Activity can encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Mental Processes can include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis” even if they are claimed as being performed on a computer. Therefore, claims 1, 3-7, 9-13, and 15-18 are directed to an abstract idea. 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, independent claims 1, 7 and 13 recite additional elements of a server for automatically generating a response to a request, a non-transitory machine-readable medium that provides instructions…, a processor, and an apparatus. Dependent claim 3, 9, and 15 include an additional element of generating customized a web page and transmitting the customized web page. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. The additional elements are viewed as computing and display devices that are used to perform the matching process and communicate results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1, 3-7, 9-13, and 15-18 do not integrate the abstract idea into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3, 7, 9, 13 and 15 recite additional elements of a server for automatically generating a response to a request, a non-transitory machine-readable medium that provides instructions…, a processor, an apparatus, and generating customized a web page and transmitting the customized web 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US 2016/0335603 A1) in view of Sahu et al. (US 2017/0024657 A1).
As per claims 1 and 7 (Currently Amended), Davar teaches a method in a server for automatically generating a response to a request received from a first user, comprising and a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor of a server, causes the processor to perform operations for automatically generating a response to a request received from a first user, the operations comprising (Davar e.g. Figs. 1 server 12 , 6, and 10, A method and system are provided for analyzing data in an online professional Social network to identify, score, and match users with regard to providing professional services (Abstract). A computer-implemented method for processing and communicating data about service providers over a network using one or more processors [0008]. The one or more processors may read instructions from non-transitory computer-readable memory 90 and execute the instructions 98 to provide the methods and agents [0082]. The method includes retrieving and communicating data about service providers from the index in response to a search query [0008].) : 
Davar teaches receiving response configuration information from each of a first plurality of second users, wherein the received response configuration information includes for each of the first plurality of second users: information indicating a type of request in which that second user is willing to fulfill (Davar e.g. The method includes receiving professional profiles of a plurality of users from a social network; identifying services offered by each user, etc. [0008]. The method may process each user's profile using the services model to extract a set of keywords that are also associated with the identified set of services offered by that user [0011].) ].), Davar does not explicitly teach, however, Sahu teaches including a set of one or more preferences for the type of request (Sahu e.g. Sahu teaches matching a user and one or more entities according to preferences, certain biographical information, demographic information, interests, location information, etc. [0169].  Fig. 7-10 include one or more provider information repositories 249 that may retain any information related to provider such as provider profiles, preference indicia associated with providers, etc. [0176].), 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s professional profiles to include provider preferences as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
Davar teaches and information indicating a number of requests that second user can fulfill in a given period of time (Davar e.g. Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object [0163]); 
Davar teaches receiving, at the server, the request from the first user, wherein the request includes a plurality of parameters including (Davar e.g. a location where the request is to be fulfilled, a request type, and a set of one or more other parameters of the request type (Davar e.g. The service request may be entered via a UI by the service requester to input one or more criteria about the service, attribute filters, and free-text entry [0122]. Attributes may be at least one of industry, size, location, seniority, job function, and education ([0047] and [0049]). The free-text may be a brief having a plurality of fields, such as background, goals, and service/project preferences [0123].); 
Davar teaches performing a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences received from the first plurality of second users to determine a number of the first plurality of second users whose set of preferences match
Davar do not explicitly teach, however, Sahu teaches determining, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold, and responsive to this determination, expanding the location where the request is to be fulfilled (Sahu e.g. Figs. 8 & 13, The matching engine 256(a) may be configured to match the user to one or more entities based at least in part on correlating categories. The matching could be based on comparing user attributes/categories with entity attributes/categories. For example, they may be matched according to preferences, certain biographical information, demographic information, interests, location information, etc. (Fig. 8 and [0169]). Results of the searching may be compared to a results threshold and consequent to determining that the results threshold is not satisfied, fuzzy searching may be initiated [0006]. Fuzzy searching could, for example, be used after iteratively expanding the search area to a certain threshold (say, for example, an entire metro area corresponding to the area of interest indicated by the location information) [0262]. For example, gap analysis may be performed to address a lack of suggestion candidates for a given character series of the entered search string (i.e. search request). An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results [0261].); 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar matching algorithm to include comparing search results to a threshold and expanding a search based on location if needed as taught by Sahu in order to provide suggestions that are 
Davar does not explicitly teach, however, Shah teaches performing the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine an updated number of the first plurality of second users whose set of preferences match; (Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A top-ranked set of suggestions may be selected. Suggestion information may be sent to the end-user computing device and user-selectable options may be presented by way of the application [0263].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar matching algorithm to include comparing search results to a threshold and expanding a search based on location if needed as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
  Application No.: 15/929,223- 2/29- Art Unit: 3624 Davar in view of Sahu teach determining, as a result of the first stage of matching using the expanded location, that the updated number of the first plurality of second users whose set of preferences match meets the threshold; (Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A top-ranked set of suggestions may be selected. Suggestion information may be sent to the end-user computing device and user-selectable options may be presented by way of the application [0263].)
Davar teaches performing a second stage of matching that includes computing a score for each of the updated number of the first plurality of second users; (Davar e.g. The Matching Agent may repeat the search and the Request Agent may re-display headers until a sufficient confidence Cm is reached, until the lowest level of the hierarchy is reached or until fewer than a threshold number of service providers are within the set of results [0137]. The Matching Agent 25f calculates a relevance score for the providers in the set of results [0138].)
Davar teaches determining a capacity to fulfill the request of each of the updated number of the first plurality of second users; (Davar e.g. Fig. 1 Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, 
Davar teaches selecting a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users; and (Davar e.g. Scores are calculated to rank service requests and communicate them to service providers and/or rank service providers and communicate them to the service requester [0086]. Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client [0162]. The requester and/or provider may also estimate the temporal requirements of the service request. The Calendar Agent compares the temporal requirements to the calendars of the service providers to determine conflicts, which may be used to filter out or at least reduce the total score for conflicted service providers [0164]. The agent determines a subset of providers who have sufficient capacity during the period concerned [0165]. The Examiner submits that the subset of providers is inherently smaller than the first set of results.)
 Davar teaches automatically generating a response to the request for each of the selected second plurality of second users based on response configuration information for the second plurality of second users; (Davar 
Davar teaches transmitting a result to the first user that includes information identifying the selected second plurality of second users and each generated response. (Davar e.g. The method may communicate to first users, an identification of second users that match respective requests of first users [0035]. The ranked service providers are communicated to the client computing device [0044]. A set of service requests that highly match a service provider may also be communicated to the service provider, whereby the provider can view, accept, respond to, or decline the request [0138].) 
As per claims 3 and 9 (Original), Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar also teaches wherein transmitting the result to the first user includes automatically generating a customized web page that includes information on the selected second plurality of second users and transmitting the customized web page to the first user. (Davar e.g. Figs. 2 and 8 Webpage example of search results ([0063] and 
As per claims 5 and 11 (Original), Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar also teaches wherein determining the capacity of the second user to fulfill the request further includes determining how many requests over the given time period the second Atty. Docket No.: 8682P01424 Patent Applicationuser has fulfilled and how many requests the second user has agreed to fulfill or selected to fulfill. (Davar e.g. Fig. 1, Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object. Capacity agent 25i updates the capacity object and detects scheduling/capacity conflicts [0163].)
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US 2016/0335603 A1) in view of Sahu et al. (US 2017/0024657 A1) and in further view of Shah et al. (US 10,552,773 B1).
As per claims 4 and 10 (Original), Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar in view of Sahu do not explicitly teach, however, Shah teaches wherein computing the score includes computing a score that quantifies a likelihood of the first user selecting that second user to fulfill the request including using a logistic regression model that uses a set of one or more signals including one or more of the following: reviews of that second user, response time of that second user, previous request fulfillment rate of that second user, and distance between the first user and that second user. (Shah e.g. Figs. 1 and 3, Shah teaches a transportation matching system that uses multiple machine learning models to identify, allocate, and serve transportation providers and satisfy anticipated transportation requests (Abstract). Machine learning models can be algorithms that include logistic regression (col. 11 lines 11-20). The transportation system uses a conversion function (i.e. algorithm) which indicates the likelihood or probability (e.g. 0-1 or 0%-100%) that a requestor who submits a transportation request, or is anticipated to submit a request, will be matched to a provider and/or complete transportation with a provider (col. 17 lines 30-36). The conversion is a function of price and the ETA (estimated time of arrival) (i.e. distance) (col. 18 lines 57-64). The ETA is based on the providers located in the neighborhood of the given area at the specified time interval (col. 19 lines 1-2).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar in view of Sahu’s scoring system to include a score that quantifies a likelihood of the first user selecting that second user to fulfill the request (i.e. conversion) as taught by Shah in order to better distribute provider resources across a region in order to fulfill anticipated and actual requests (Shah e.g. col. 7 lines 56-57).
Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US 2016/0335603 A1) in view of Shah et al. (US 10,552,773 B1) and in further view of Sahu et al. (US 2017/0024657 A1).
As per claim 13 (Currently Amended), Davar teaches an apparatus, comprising (Davar e.g. Fig. 10 Computer System): 
Davar teaches a processor (Davar e.g. Fig. 10 Processor 70); and
Davar in view of Shah teach a transitory machine-readable storage medium coupled with the processor that stores instructions that, when executed by the processor, cause said processor to perform operations for automatically generating a response to a request received from a first user, the operations including the following: 
Davar teaches a non-transitory machine-readable storage medium coupled with the processor that stores instructions that, when executed by the processor, cause said processor to perform operations for automatically generating a response to a request received from a first user (Davar e.g. Fig. 10, The one or more processors may read instructions from non-transitory computer-readable memory 90 and execute the instructions 98 to provide the methods and agents [0082]. The method includes retrieving and communicating data about service providers from the index in response to a search query [0008].)
Davar does not explicitly teach a transitory machine-readable storage medium.
However, Shah teaches a transitory machine-readable storage medium (Shah e.g. Embodiments of the disclosure can comprise at least two distinctly different kinds of computer-readable media: non-transitory computer-readable storage media (devices) and transmission media (i.e. transitory machine-readable 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s computer system to include transmission media (i.e. transitory machine-readable storage medium) as taught by Shah in order to automatically transfer computer-executable instructions or data structures received over a network or data link from one form of media to another (Shah e.g. col. 58 lines 36-49).
Davar teaches receive response configuration information from each of a first plurality of second users, wherein the received response configuration information includes for each of the first plurality of second users: information indicating a type of request in which that second user is willing to fulfill (Davar e.g. The method includes receiving professional profiles of a plurality of users from a social network; identifying services offered by each user, etc. [0008]. The method may process each user's profile using the services model to extract a set of keywords that are also associated with the identified set of services offered by that user [0011].) Davar does not explicitly teach, however, Shah teaches including a set of one or more preferences for the type of request (Shah e.g. Fig. 9 provider information includes personal information, transportation information, historical transportation data, provider preferences, and provider ratings (col. 36 lines 30-33). The provider information includes provider preferences, which can include home 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s professional profiles to include provider preferences as taught by Shah in order to better distribute provider resources across a region in order to fulfill anticipated and actual requests (Shah e.g. col. 7 lines 56-57).
Davar teaches and information indicating a number of requests that second user can fulfill in a given period of time (Davar e.g. Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object [0163]); 
Davar teaches receive the request from the first user, wherein the request includes a plurality of parameters including: a location where the request is to be fulfilled, a request type, and a set of one or more other parameters of the request type; (See claim 1b for response.)
Davar teaches perform a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences received from the first plurality of second users to determine a number of the first plurality of second users whose set of preferences match; (See claim 1c for response.)
Davar in view of Shah do not explicitly teach, however, Sahu teaches determine, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold, and responsive to this determination, expanding the location where the request is to be fulfilled; (Sahu e.g. Figs. 8 & 13, The matching engine 256(a) may be configured to match the user to one or more entities based at least in part on correlating categories. The matching could be based on comparing user attributes/categories with entity attributes/categories. For example, they may be matched according to preferences, certain biographical information, demographic information, interests, location information, etc. (Fig. 8 and [0169]). Results of the searching may be compared to a results threshold and consequent to determining that the results threshold is not satisfied, fuzzy searching may be initiated [0006]. Fuzzy searching could, for example, be used after iteratively expanding the search area to a certain threshold (say, for example, an entire metro area corresponding to the area of interest indicated by the location information) [0262]. For example, gap analysis may be performed to address a lack of suggestion candidates for a given character series of the entered search string (i.e. search request). An 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar in view of Shah’s matching algorithm to include comparing search results to a threshold and expanding a search based on location if needed as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
Davar in view of Shah do not explicitly teach, however, Sahu teaches perform the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine Application No.: 15/929,223- 8/29- Art Unit: 3624an updated number of the first plurality of second users whose set of preferences match; (Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar in view of Shah’s matching algorithm to include comparing search results to a threshold and expanding a search based on location if needed as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
Davar in view of Shah and Sahu teach determine, as a result of the first stage of matching using the expanded location, that the updated number of the first plurality of second users whose set of preferences match meets the threshold; (Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A top-ranked set of suggestions may be selected. Suggestion information may be sent to the end-user 
Davar teaches perform a second stage of matching that includes computing a score for each of the updated number of the first plurality of second users; (See claim 1g for response.)
Davar teaches determine a capacity to fulfill the request of each of the updated number of the first plurality of second users; (See claim 1h for response.)
Davar teaches select a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users; and (See claim 1i for response.)
Davar teaches automatically generate a response to the request for each of the selected second plurality of second users based on response configuration information for the second plurality of second users; (See claim 1j for response.)
Davar teaches transmit a result to the first user that includes information identifying the selected second plurality of second users and each generated response. (See claim 1k for response.)
As per claim 15 (Original), Davar in view of Shah teach the apparatus of claim 13, Davar also teaches wherein transmitting the result to the first user includes automatically generating a customized web page that includes information on the selected second plurality of second users and transmitting the customized web page to the first user. (Davar e.g. Figs. 2 and 8 Webpage example of search results ([0063] and [0071]). Fig. 1 web server 21 may use the output data to create a formatted web page for display on the client device [0084].)
As per claim 16 (Original), Davar in view of Shah teach the apparatus of claim 13, Davar does not explicitly teach, however, Shah teaches wherein computing the score includes computing a score that quantifies a likelihood of the first user selecting that second user to fulfill the request including using a logistic regression model that uses a set of one or more signals including one or more of the following: reviews of that second user, response time of that second user, previous request fulfillment rate of that second user, and distance between the first user and that second user. (Shah e.g. Figs. 1 and 3, Shah teaches a transportation matching system that uses multiple machine learning models to identify, allocate, and serve transportation providers and satisfy anticipated transportation requests (Abstract). Machine learning models can be algorithms that include logistic regression (col. 11 lines 11-20). The transportation system uses a conversion function (i.e. algorithm) which indicates the likelihood or probability (e.g. 0-1 or 0%-100%) that a requestor who submits a transportation request, or is anticipated to submit a request, will be matched to a provider and/or complete transportation with a provider (col. 17 lines 30-36). The conversion is a function of price and the ETA (estimated time of arrival) (i.e. distance) (col. 18 lines 57-64). The ETA is based on the providers located in the neighborhood of the given area at the specified time interval (col. 19 lines 1-2).)

As per claim 17 (Original), Davar in view of Shah teach the apparatus of claim 13, Davar also teaches wherein determining the capacity of the second user to fulfill the request further includes determining how many requests over the given time period the second Atty. Docket No.: 8682P01424 Patent Applicationuser has fulfilled and how many requests the second user has agreed to fulfill or selected to fulfill. (Davar e.g. Fig. 1, Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object. Capacity agent 25i updates the capacity object and detects scheduling/capacity conflicts [0163].)

Conclusion

The Examiner notes that art references of Davar et al. (US 2016/0335603 A1), Sahu et al. (US 2017/0024657 A1), and Shah et al. (US 10,552,773 B1) do not teach the are not rejected under 35 U.S.C. 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624